297 F.Supp.2d 200 (2004)
John DOE # 1, et al, Plaintiffs,
v.
Donald H. RUMSFELD, et al Defendants.
No. CIV.A.03-707(EGS).
United States District Court, District of Columbia.
January 7, 2004.
Mark S. Zaid, Krieger & Zaid, PLLC, Washington, DC, for Plaintiffs.
Ronald James Wiltsie, U.S. Department of Justice, Washington, DC, for Defendant.

ORDER
SULLIVAN, District Judge.
On December 22, 2003 the Court issued a Preliminary Injunction enjoining the defendants from inoculating service members without their consent. The Court was persuaded that the record evidence before the Court was devoid of an FDA final decision on the investigational status of Anthrax Vaccine Adsorbed ("AVA"). Within days of the Court's injunction, the Food and Drug Administration ("FDA") published a final rule categorizing AVA as safe and effective for use against inhalation anthrax. Although the timing of the issuance of the rule is arguably highly suspicious, nevertheless, the rule has been issued *201 and the principle reason for the issuance of the injunction has been addressed by the government. Accordingly, upon consideration of the government's Motion to Stay the Injunction as Applied to Persons Other than the Named Parties, the Response and Reply, hereto, and pursuant to the proceedings held in open court on January 7, 2004, it is hereby
ORDERED that the government is entitled to a stay of the Court's injunction pending further order of the Court and further challenges to the government's final rule; and it is
FURTHER ORDERED that the Motions Hearing previously scheduled for January 14, 2004 at 10:00 a.m. in Courtroom One has been converted to a Status Hearing.